Citation Nr: 9925893	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Propriety of the reduction in the evaluation of bilateral 
hearing loss from 50 percent to 40 percent disabling.

2.  Entitlement to a current disability rating in excess of 
50 percent for bilateral hearing loss.

3. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of blindness in the right 
eye as a result of treatment received at a VA hospital in 
July 1984.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and E.F.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in November 1990, May 1996 and February 
1997.  The November 1990 decision denied the veteran's claims 
of entitlement to service connection for blindness in the 
right eye under 38 U.S.C.A. §  351 (West 1988).  The May 1996 
decision denied the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss.  The February 
1997 decision reduced the rating for bilateral hearing loss 
from 50 percent to 30 percent disabling. 

The rating for the veteran's bilateral hearing loss was 
increased in November 1998 from 30 percent disabling to 40 
percent disabling, effective from the date of the reduction, 
May 1, 1997.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's claim of entitlement to a compensable rating 
for otitis externa was denied by a rating decision dated in 
March 1999.  The veteran submitted a statement, received in 
May 1999, disagreeing with the noncompensable rating assigned 
to that disease.  Because a notice of disagreement was filed, 
and no statement of the case has been issued, this issue must 
be remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 
76 (1998), Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

The Board notes that the veteran has unsuccessfully requested 
copies of his service medical records, in particular his 
separation examination, from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Copies of his service 
medical record are available in his VA claims folder, 
including his separation examination.

The issue of entitlement to service connection for blindness 
of the right eye and entitlement to a compensable disability 
rating for otitis externa is addressed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  In November 1990, the RO assigned a 50 percent disability 
evaluation for bilateral hearing loss, effective June 13, 
1990.

2.  In February 1997, the RO reduced the disability 
evaluation for bilateral hearing loss to 30 percent, 
effective May 1, 1997, without promulgation of a proposed 
rating reduction.

3.  Using post June 1999 VA regulation, the veteran's 
service-connected bilateral hearing loss is manifested by 
acuity levels of "VII" on the right and "IX" on the left.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision reducing the evaluation 
for bilateral hearing loss from 50 percent was improper.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e) (1998).

2.  The criteria for a rating greater than 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.85 DC 6100 (1998); 64 FR 25202 
(1999) (to be codified at 38 C.F.R. §§ 4.85(g), 4.86).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of Reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 1991).

Upon review of the record, the Board concludes that the 
veteran's claims for restoration of his disability rating and 
increased disability rating are well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Furthermore, it is 
concluded that those claims have been adequately developed 
for appellate purposes by the RO and  that a decision may be 
rendered without the case being remanded.

Where VA has failed to follow its own regulations and makes a 
rating which results from the failure to follow applicable 
statutory or regulatory commands, "such an action is 
necessarily 'arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with law' and therefore void 
ab initio." Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-
81.  In Schafrath v. Derwinski, the Court explained that 
where a rating decision was made without observance of law, 
although a remand for compliance with that law would normally 
be an adequate remedy, in a rating reduction case the 
erroneous reduction must be vacated and the prior rating 
restored.  1 Vet. App. 589, 595 (1991) (Court reversed Board 
decision where reduction was made without consideration of 
functional loss due to pain and the Board failed to provide 
adequate reasons and bases for its decision.). 

When reduction in the evaluation of a service- connected 
disability or employability status is contemplated and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

In this case the veteran's 50 percent rating was reduced in a 
hearing officer's decision dated in February 1997.  No 
proposed rating reduction was promulgated, as is required 
under the provisions of § 3.105(e).  For failure to accord 
the veteran due process of law in the February 1997 reduction 
of the rating at issue, the February 1997 RO decision is void 
ab initio and must be reversed as a matter of law.

The Board must find that the rating reduction was not proper.  
The benefit sought on appeal, specifically restoration of the 
50 percent disability rating for bilateral hearing loss, is 
accordingly granted.

Entitlement to an Increased Rating

Upon review of the record, the Board concludes that the 
veteran's claim for increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  Furthermore, it is 
concluded that the veteran's claim for an increased rating 
has been adequately developed for appellate purposes by the 
RO and  that a decision may be rendered without the case 
being remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1997).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

In accordance with the Board's decision regarding restoration 
of the veteran's 50 percent disability rating, the veteran is 
currently rated at 50 percent for bilateral hearing loss.  
Therefore, in order to warrant and increased rating the 
evidence must show entitlement to a rating greater than 50 
percent.

VA has recently changed the regulations pertaining to the 
evaluation of hearing loss.  These changes became effective 
June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board finds that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  
The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 Fed. 
Reg. 25202 (1999) (to be codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The only 
table that has been added, Table VIa, does not result in the 
denial of the benefit sought on appeal.  The veteran has 
already been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Therefore, the Board is able to evaluate this 
claim under the new regulations without prejudice to the 
veteran, and will proceed with consideration of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  The controlled speech discrimination tests require 
the use of the Maryland CNC word lists.  52 Fed. Reg. 44117 
(1987).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85 -4.87 .

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  64 Fed. Reg. 25202 (1999) (to be codified at 38 C.F.R. 
§ 4.85).

Evidence

Review of the veteran's treatment records show that he has 
been examined by VA for compensation purposes on several 
occasions.  He has also been periodically examined by VA and 
private audiologists in connection with adjustments to his 
hearing aids.

On the VA audiological evaluation performed in October 1980, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
70
85
LEFT
20
25
75
NA
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.

On the authorized audiological evaluation in May 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
85
90
LEFT
15
25
75
75
80

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 59 and the left was 64.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 64 percent in the left ear.

On the authorized audiological evaluation in September 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
90
105+
105+
LEFT
20
40
80
85
85

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 84+ and the left was 73.  Speech audiometry revealed 
speech recognition ability of 40 percent in the right ear and 
of 70 percent in the left ear.  The veteran was noted to have 
drainage present in the right ear.

Based upon the findings of the September 1990 VA audiological 
examination the veteran's disability rating was increased 
from 10 percent, in effect since December 1948, to 50 
percent.

Another VA audiological examination was performed in November 
1990 for treatment purposes. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
105
85
LEFT
20
40
80
85
85

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 74 and the left was 83.  Speech audiometry, not using the 
CNC word list, revealed speech recognition ability of 80 
percent in the right ear and of 56 percent in the left ear.

An audiological evaluation was again performed for treatment 
purposes in April 1992.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
105
100
LEFT
20
45
85
90
105

In January 1996 a basic audiological evaluation was performed 
because the veteran's VA issued hearing aids no longer 
provided sufficient amplification.  The audiological 
evaluation was noted to have revealed on AS (left ear) - a 
mild hearing loss at 250-500 Hz sloping to moderate to severe 
loss from 1000 to 8000 Hz; tympanograms were within normal 
limits; fair word recognition ability at 80 dB HL; on AD 
(right ear) a moderate hearing loss at 250 Hz, rising to mild 
at 500 to 1000 Hz, sloping to moderate to severe hearing loss 
at 2000 to 8000 Hz; tympanograms were within normal limits; 
and he had poor to fair word recognition at 80 dB HL.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
85
85
LEFT
30
45
85
95
95

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 68 and the left was 80.  Speech audiometry, not using the 
CNC word list, revealed speech recognition ability of 64 
percent in the right ear and of 40 percent in the left ear.

On the authorized audiological evaluation in March 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
85
90
LEFT
25
40
90
90
95

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 71 and the left was 78.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear and 
of 42 percent in the left ear.

On the authorized audiological evaluation in December 1996, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
80
85
LEFT
25
40
85
90
85

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 68 and the left was 75.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 52 percent in the left ear.

On an audiological evaluation performed by VA in May 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
85
85
LEFT
25
40
85
95
95

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 70 and the left was 79.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear and 
of 44 percent in the left ear.

On a VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
90
90
LEFT
35
40
65
75
85

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 75 and the left was 66.  Speech audiometry, not using the 
CNC word list, revealed speech recognition ability of 76 
percent in the right ear and of 56 percent in the left ear.

On the authorized audiological evaluation in September 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
85
85
90
LEFT
30
50
85
90
100

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 79 and the left was 81.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 48 percent in the left ear.

On the authorized audiological evaluation in December 1998, 
performed in connection with an ENT evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
80
95
LEFT
30
40
75
85
95

The average loss at 1000, 2000, 3000, and 4000 on the right 
was 75 and the left was 74.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 84 percent in the left ear.


Analysis

The Board notes that hearing loss is evaluated by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The September 1990 VA audiology examination served as the 
basis for the grant of the 50 percent evaluation.  That 
examination showed level X hearing loss in the right ear and 
level VI hearing loss in the left.  Although, the RO 
confirmed the 50 percent evaluation following the March 1996 
audiology examination, that examination showed that the 
veteran had level IV hearing loss in the right ear and level 
IX hearing loss in the left ear.  Such levels equate to a 30 
percent evaluation under the provisions of 38 C.F.R. § 4.87, 
Table VII of VA's Schedule for Rating Disabilities.  The 
December 1996 VA examination showed that the veteran level 
III hearing loss in the right ear and level VIII hearing loss 
in the left ear.  This level of hearing loss equates to a 20 
percent evaluation under Table VII of the Schedule for Rating 
Disabilities.  

The Board notes that at the time of the September 1990 VA 
examination resulting in the assignment of a 50 percent 
rating, the veteran was noted to have discharge from his 
ears.  All of the remaining examinations, both compensation 
and pension examinations and treatment examinations, have not 
revealed active discharge.  The veteran has also contended 
that the discharge from his ears coincides with decreased 
hearing acuity.

The Board has reviewed the audiological examinations provided 
by VA in conjunction with treatment and notes that puretone 
decibel losses are generally consistent with authorized 
compensation examinations.  However, their results are 
invalid for rating purposes because they do not use the 
Maryland CNC word list as required by VA regulation.

Review of the audiological examinations reveal entitlement to 
a 50 percent evaluation in applying the provisions of the 
post June 1999 regulations to the veteran's September 1998 VA 
examination results.  Under the provisions of new 4.86(a) the 
veteran is entitled to the use of Table VIa.  Applying this 
table instead of Table VI for the right ear puretone 
threshold average results in a 50 percent rating.

The remaining VA audiological examinations performed in 
compliance with the regulations do not meet the criteria for 
a rating greater than 40 percent.  A audiological examination 
in April 1992 shows word discrimination scores that would 
meet the criteria for a 70 percent disability rating; 
however, the Maryland CNC word list was not used, and this 
examination is not valid for rating purposes.

In interpreting the VA audiological examinations, as outlined 
above, the Board finds the preponderance of the evidence is 
against a rating greater than 50 percent.  38 C.F.R. § 4.85, 
Code 6100 (1998); 64 FR 25202, May 11, 1999, to be codified 
at 38 C.F.R. § 4.85(h).  The benefits sought on appeal are 
accordingly denied.



ORDER

The reduction in evaluation of bilateral hearing loss from 50 
percent to 40 percent disabling was improper and the 50 
percent disability rating for bilateral hearing loss is 
restored.

Entitlement to increased evaluation for bilateral hearing 
loss is denied.



REMAND

Upon initial review of the veteran's claim for benefits under 
38 U.S.C.A. § 1151 (West 1991) (formerly § 351), the Board 
notes that further evidentiary development is necessary.  

The veteran contends that treatment of his right eye by VA 
ultimately resulted in total blindness in that eye.  The 
Board notes that beginning in July 1984 and ending in the 
early 1990's, the veteran underwent a series of treatments 
and surgical procedures at VA medical facilities.  Review of 
the record reveals that only the hospitalization and 
treatment records pertaining to the initial July 1984 
procedure and subsequent recovery are of record.  Subsequent 
VA records have not been attached to the claims folder.  VA 
treatment and evaluation records are constructively included 
within the record.  See Bell v. Derwinski, 2 Vet.App. 611, 
613 (1992).  If records of VA treatment or evaluation are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Id.

As was explained in the Introduction to this decision, the 
veteran has submitted a notice of disagreement with the 
assigned evaluation for otitis externa, and a statement of 
the case has not been issued.  That claim must be remanded to 
the RO for issuance of such a statement of the case.

For the foregoing reasons, the case is remanded for the 
following development.:

1.  The RO should take all necessary 
steps to obtain records all records of 
the veteran's treatment at VA facilities 
for a right eye disability.

2.  Thereafter, if the RO determines that 
the veteran's claim is well grounded, it 
should obtain the names and addresses of 
all medical care providers who treated 
the veteran for a disease or disorder of 
the right eye.  After securing the 
necessary release, the RO should obtain 
these records, particularly those 
identified by the veteran on his VA Form 
9, Appeal to Board of Veterans' Appeals,  
dated October 1991.

3.  If the RO has determined that the 
claim is well grounded, it should then 
afford the veteran an appropriate 
examination to determine the current 
status and etiology of his right eye 
disability.  The examiner should review 
the claims folder before the examination.  
The examiner should express an opinion as 
to whether it is as likely as not that 
the veteran's right eye blindness was 
coincidental to, or the result of, 
treatment rendered by VA.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO should issue a statement of 
the case or a supplemental statement of 
the case that addresses the issues of 
entitlement to an increased rating for 
otitis externa.  The veteran and his 
representative should be advised of the 
steps necessary to perfect his appeal as 
to the new issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

